                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


AMIE CENTES,                                         :
                                                     :    Case No. 2:19-cv-03208
               Plaintiff,                            :
                                                     :    JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :    Magistrate Judge Vascura
DANIEL KIRK, et al.,                                 :
                                                     :
                                                     :
               Defendants.                           :


                                             ORDER

       This matter is before the Court on Defendants’ Motion for Sanctions. Doc. 9. Defendants

maintain that Plaintiff failed to comply with Federal Rule of Civil Procedure 11(b) because she

asserted factual contentions with no possible evidentiary support and asserted claims and legal

contentions not warranted by law.

       Rule 11(b), in relevant part, provides that when an attorney or unrepresented party submits

a pleading, motion, or any other paper to the Court, they are certifying that, to the best of their

knowledge, “the claims, defenses, and other legal contentions are warranted by existing law or by

a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing

new law.” Fed. R. Civ. P. 11(b)(2). Further, the individual is certifying that his/her “factual

contentions have evidentiary support or, if specifically so identified, will likely have evidentiary

support after a reasonable opportunity for further investigation or discovery.” Fed. R. Civ. P.

11(b)(3). “If, after notice and a reasonable opportunity to respond, the court determines that Rule

11(b) has been violated, the court may impose an appropriate sanction on any attorney, law firm,

or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1).


                                                 1
Ultimately, the decision whether to impose sanctions is within the Court’s discretion. Edwards v.

UAW Nat’l Ford Dept., 2007 WL 2907360, at *3 (E.D. Mich. Aug. 16, 2007).

        Here, the Court will not impose sanctions on Plaintiff. In an Opinion and Order entered

on March 9, 2020, the Court found that one of the two claims raised in Plaintiff’s Complaint was

meritorious. See Doc. 30. As such, it would be inappropriate to penalize Plaintiff for filing a claim

on which she could potentially prevail. Accordingly, the Court DENIES Defendants’ Motion to

Impose Sanctions [#9].

        Additionally, the Court DECLINES Plaintiff’s request for costs and reasonable fees

incurred in opposing this Motion. See Fed. R. Civ. P. 11(c)(2) (“If warranted, the court may award

to the prevailing party the reasonable expenses, including attorney’s fees, incurred for the

motion.”). Although the Court denied Defendants’ Motion to Impose Sanctions, the Court does

not find that it was filed in bad faith.

        IT IS SO ORDERED.

                                               /s/ Algenon L. Marbley___
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 16, 2020




                                                 2
